DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 discloses “a layer made of the metal foil material” in line 3. It is suggested to amend the limitation to “the metal foil material” as it is already implied it is a layer of material. 
It is further suggested to amend “the layer of metal and the layer made of the metal foil material” to “the metal coated metal foil material” for clarity of language. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a thermally oxidized metal doped metal oxide layer provided on top of a metal foil material” and claim 6 recites “a thermally oxidized metal doped TiO2 layer” as well as its dependents.
	However, the instant specification has only disclosed in paragraph [32] that a thin layer of metal is coated onto the top surface of a titanium foil, where the coated titanium foil is then thermally oxidized at a high temperature, and then the coated titanium foil is further annealed at high temperature in ambient oxygen to form a metal doped TiO2 layer on top of titanium foil layer. Nowhere does the instant specification discloses the metal oxide layer is thermally oxidized as claimed.
	As applicant appears to believe the method of making the metal oxide layer imparts special structural features that is different from a typical metal oxide layer in a perovskite solar cell based on the discussion made in the interview on 5/26/21 and in the Remarks filed on 4/7/22, it is suggested to amend the claim to clearly define the method of forming the metal doped metal oxide layer by including language such as the language in claim 27, by reciting a layer of metal is deposited on top of the metal foil material and thermally oxidized to form a metal doped metal oxide layer and canceling claim 27. It is also suggested to remove the word “thermally oxidized” from the dependent claims 7, 8 and 10 for clarity of language.
	Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the thermally oxidized impurity doped metal layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim as no thermally oxidized impurity doped metal layer has been recited in claim 1 from which claim 27 depends upon. It is noted the limitation has been amended in claim 1, such that the limitation now recites “a thermally oxidized metal doped metal oxide layer”. Therefore, it appears the limitation should be “the thermally oxidized metal doped metal oxide layer” instead. Appropriate correction is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (WO 2016/181911; see English machine translation).
Regarding claim 6, Tanaka discloses a perovskite solar cell (see Figure 1), comprising: 
a flexible metal substrate (first electrode comprising titanium foil 2 and a layer of titanium oxide 3, as set forth in Example 1 on page 11, where a thickness of 50 microns or more is sufficient to not need a substrate but still has a degree of flexibility; see page 2), the flexible metal substrate being a bottom-most layer of the perovskite solar cell (see Figure 1 and as set forth above, where substrate 1 is not needed) and including a thermally oxidized TiO2 layer (hole blocking layer 3 made of titanium oxide in Example 1 on page 11 that is formed after thermal oxidation and described in detail on page 2), the flexible metal substrate not including a plurality of nanoparticles (as set forth above);
a perovskite layer (electron transport layer 4; it is disclosed the electron transport layer can be perovskite; page 3); and 
a transparent electrode layer (second electrode 7; page 10), wherein the perovskite layer is provided between the flexible metal substrate and the transparent electrode layer (see Figure 1), wherein the transparent electrode layer is a top-most layer of the perovskite solar cell facing opposite to the bottom-most layer (see Figure 1), and wherein the transparent electrode layer enables illumination of the perovskite layer through the transparent electrode layer (it is disclosed it is preferred light is incident from the second electrode side; page 11).
While modified Tanaka does not expressly disclose the TiO2 layer is a metal doped TiO2 layer, the reference discloses the TiO2 layer is formed through the thermal oxidation of a titanium film surface at temperatures between 700 oC to 1100 oC (page 2), which is substantially similar to the method of forming the TiO2 layer as claimed as disclosed in paragraph [32] of the specification. Therefore, the TiO2 layer of Tanaka will inherently possess the recited property of being a metal doped TiO2 layer, where the metal would be titanium from the titanium foil.  See MPEP 2112.
Regarding claim 10, Tanaka discloses all the claim limitations as set forth above, and further discloses the flexible metal substrate includes a Ti foil layer (as set forth above), and wherein the thermally oxidized metal doped TiO2 layer is provided on the Ti foil layer (as set forth above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2016/181911; see English machine translation) in view of Yang et al. (“Multilayer Transparent Top Electrode for Solution Processed Perovskite/Cu(In,Ga)(Se,S)2 Four terminal Tandem Solar Cells”).
Regarding claim 1, Tanaka discloses a perovskite solar cell (see Figure 1), comprising: 
a non-transparent flexible metal substrate (non-light transmitting first electrode comprising titanium foil 2 and a layer of titanium oxide 3, as set forth in Example 1 on page 11, where a thickness of 50 microns or more is sufficient to not need a substrate but still has a degree of flexibility; see page 2), the flexible metal substrate being a bottom-most layer of the perovskite solar cell (see Figure 1 and as set forth above, where substrate 1 is not needed) and comprising a thermally oxidized metal oxide layer (hole blocking layer 3 made of titanium oxide in Example 1 on page 11 that is formed after thermal oxidation and described in detail on page 2) provided on top of a metal foil material (titanium foil as set forth above), the flexible metal substrate not including a plurality of nanoparticles (as set forth above);
a perovskite layer (electron transport layer 4; it is disclosed the electron transport layer can be perovskite; page 3); and 
a transparent electrode layer (second electrode 7; page 10), wherein the perovskite layer is provided between the flexible metal substrate and the transparent electrode layer (see Figure 1), wherein the transparent electrode layer is a top-most layer of the perovskite solar cell facing opposite to the bottom-most layer (see Figure 1), and wherein the transparent electrode layer enables illumination of the perovskite layer through the transparent electrode layer (it is disclosed it is preferred light is incident from the second electrode side; page 11).
While Tanaka discloses the transparent electrode layer can comprise a combination of two or more of materials such as metals, metal oxides, and polymers (page 10), the reference does not expressly disclose the transparent electrode layer includes a dielectric/metal/dielectric structure.
Yang discloses a perovskite solar cell comprising a transparent top electrode having a dielectric/metal/dielectric structure having high efficiency (abstract and Figure 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the transparent electrode of Tanaka with a transparent electrode comprising a dielectric/metal/dielectric structure, as taught by Yang, as it is a cost effective approach and is a simple processing method in forming a high efficiency transparent electrode for a perovskite solar cell compared to other known methods such as thin metal film (last paragraph on page 7715-second paragraph on page 7716), and the dielectric/metal/dielectric structure has high transmittance in the 550 to 800 nm range, which is optimal for the perovskite structure (last paragraph on page 7717), as taught by Yang. 
While modified Tanaka does not expressly disclose the metal oxide layer is a metal doped metal oxide layer, the reference discloses the metal oxide layer is formed through the thermal oxidation of a metal film surface at temperatures between 700 oC to 1100 oC (page 2), which is substantially similar to the method of forming the metal oxide layer as claimed as disclosed in paragraph [32] of the specification. Therefore, the metal oxide layer of modified Tanaka will inherently possess the recited property of being a metal doped metal oxide layer, where the metal would be titanium from the titanium foil.  See MPEP 2112.
	Regarding claim 2, modified Tanaka discloses all the claim limitations as set forth above, and further discloses the metal foil material is a titanium foil layer (as set forth above).
Regarding claim 3, modified Tanaka discloses all the claim limitations as set forth above. Yang further discloses the metal of the dielectric/metal/dielectric structure is Au, Al or Ag (see Figure 3a).
Regarding claim 4, modified Tanaka discloses all the claim limitations as set forth above.
Yang further discloses the dielectric/metal/dielectric structure includes at least one of TiO2, ZnO, MoO and NiO (see Figure 3a).
Regarding claim 5, modified Tanaka discloses all the claim limitations as set forth above.
Yang further discloses the dielectric/metal/dielectric structure comprises MoO/Au/MoO, TiO2/Au/MoO, ZnO/Ag/NiO, MoO/Al/MoO or MoO/Ag/NiO (see Figure 3a).
Regarding claim 27, modified Tanaka discloses all the claim limitations as set forth above.
Regarding limitations directed to a method of making said thermally oxidized impurity doped metal layer (e.g. “by providing a layer of metal on top of a layer made of the metal foil material and thermally oxidizing the layer of metal and the layer made of the metal foil material”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113.  Therefore, since the thermally oxidized impurity doped metal layer as recited in claim 27 is the same as the thermally oxidized metal doped metal oxide layer as disclosed by modified Tanaka, as set forth above, the claim is unpatentable even though the thermally oxidized metal doped metal oxide layer of modified Tanaka was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (WO 2016/181911; see English machine translation) in view of Yang et al. (“Multilayer Transparent Top Electrode for Solution Processed Perovskite/Cu(In,Ga)(Se,S)2 Four terminal Tandem Solar Cells”).
Regarding claim 9, Tanaka discloses all the claim limitations as set forth above, and further discloses the transparent electrode layer can comprise a combination of two or more of materials such as metals, metal oxides, and polymers (page 10), the reference does not expressly disclose the transparent electrode layer includes a dielectric/metal/dielectric structure.
Yang discloses a perovskite solar cell comprising a transparent top electrode having a dielectric/metal/dielectric structure having high efficiency (abstract and Figure 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the transparent electrode of Tanaka with a transparent electrode comprising a dielectric/metal/dielectric structure, as taught by Yang, as it is a cost effective approach and is a simple processing method in forming a high efficiency transparent electrode for a perovskite solar cell compared to other known methods such as thin metal film (last paragraph on page 7715-second paragraph on page 7716), and the dielectric/metal/dielectric structure has high transmittance in the 550 to 800 nm range, which is optimal for the perovskite structure (last paragraph on page 7717), as taught by Yang.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the claimed invention is directed to a metal doped TiO2 nanolayer that is a continuous film in the Remarks on page 6 and that support can be found in paragraph [32] of the instant specification. However, it is noted that nowhere does the instant specification disclose the metal doped TiO2 layer to be a nanolayer or a continuous film as asserted. 
Further, it is noted that paragraph [32] discloses two annealing steps are needed to form a metal doped TiO2 layer on top of the titanium foil, where the first anneal is thermal oxidation at a high temperature (e.g. 300-700 degree C) and then the coated titanium foil is further annealed at high temperature (e.g. 400 degree C) in ambient oxygen, such that it appears thermal oxidation alone does not result in the metal doped TiO2 layer on top of the titanium foil as asserted. Therefore, it is suggested that the two annealing steps to be positively recited in the claims in order to distinguish the final product of a metal doped TiO2 layer as claimed from the ones disclosed in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721